NONPRECEDENTIAL DISPOSITION
                            To be cited only in accordance with
                                    Fed. R. App. P. 32.1


              United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                Submitted August 12, 2009
                                 Decided August 12, 2009

                                           Before

                         FRANK H. EASTERBROOK, Chief Judge

                         MICHAEL S. KANNE, Circuit Judge

                         ILANA DIAMOND ROVNER, Circuit Judge     
          
No. 08‐2114

UNITED STATES OF AMERICA,                           Appeal from the United States District
     Plaintiff‐Appellee,                            Court for the Northern District of Illinois,
                                                    Eastern Division.
       v.
                                                    No. 07 CR 783
JAIME BARRAZA CRUZ,
      Defendant‐Appellant.                          Matthew F. Kennelly,
                                                    Judge.

                                         O R D E R

         Jaime Barraza Cruz (“Barraza”), a Mexican citizen, pleaded guilty to being in the
United States without permission after his removal.  See 8 U.S.C. § 1326(a).  In his plea
agreement Barraza waived the right to appeal “his conviction and any part of his sentence.” 
Barraza has an extensive criminal history, including two previous drug convictions, and he
committed the current offense within two years of his last release from prison and while
still on supervised release.  As part of the plea agreement, the government did not pursue
charges for violation of supervised release.  In light of Barraza’s family circumstances, the
district court sentenced him to 64 months in prison, in the middle of the applicable
guidelines range.  Barraza filed a notice of appeal, but his appointed counsel now seeks to
withdraw because he cannot discern a nonfrivolous argument to pursue.  See Anders v.
California, 386 U.S. 738, 744 (1967).  Barraza has not accepted our invitation to respond to
No. 08‐2114                                                                               Page 2


counsel’s submission.  See CIR. R. 51(b).  We confine our review to the potential issues
outlined in counsel’s facially adequate brief.  See United States v. Schuh, 289 F.3d 968, 973‐74
(7th Cir. 2002).

       Barraza wants to challenge his prison sentence, but he does not seek to undermine
his guilty plea.  Counsel thus appropriately omits any discussion about the adequacy of the
plea colloquy or the voluntariness of the guilty plea.  See United States v. Knox, 287 F.3d 667,
670‐71 (7th Cir. 2002).  Accordingly, the plea agreement is enforceable and so is the
appellate waiver, United States v. Wilson, 481 F.3d 475, 483 (7th Cir. 2007); United States v.
Hare, 269 F.3d 859, 860 (7th Cir. 2001).  Any appellate issue concerning Barraza’s sentence
would be frivolous.

       Counselʹs motion is GRANTED, and the appeal is DISMISSED.